DETAILED ACTION
Applicants’ arguments, filed 9 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Disc Submission
The compact disc submission in this application has been entered.


Election/Restrictions – Groups
Applicant’s election without traverse of Group I, claims 1-5 and 15-20 in the reply filed on 9 February 2021 is acknowledged.
Claims 6-14 and 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 February 2021.

Claim Interpretation
Claim 1 recites a core of polypyrrole and a shell. For the purposes of examination under prior art, a case wherein the shell only partially covers the core is understood to be within the scope of the claim. The instant specification on page 5 lines 21-24 discloses that the shell covers the surface of the core; however, there is no disclosure that the shell must cover every portion of the surface of the core.
As to claim 15, this claim recites a polymer. The examiner understand this polymer to be other than the polypyrrole and the polymer that may form the shell which coats the polypyrrole. As such, a composition comprising only a particle with a polypyrrole core and a shell made from a polymer other than polypyrrole would not be understood to read on claim 15 because it does not comprise the additional polymer required by claim 15.
As to claim 20, the term “binder” is recited by the claim. This term appears to be used to describe a solid that binds other materials, as of page 8, lines 13-17 of the instant specification. For example, a binder is a well-known ingredient in a pharmaceutical tablet, wherein the presence of the binder renders the tablet hard and solid and binds other materials thereto. The examiner also notes that the term “binder” has been used to describe the part of a targeting ligand that binds to a receptor. See e.g. Handy et al. (US 2003/0032995 A1), paragraphs 0122-0123. For the purposes of examination under prior art, the targeting ligand that binds to a receptor e.g. as in Handy, will not be considered to read on the required binder. This is because the specification’s use of the term “binder,” e.g. as of page 8, lines 13-17, would not appear to be drawn to a targeting ligand.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, second line, fourth word, recites “athe”. This does not appear to be a real word. For the purposes of examination of the prior art, the examiner understands “athe” to be a mis-spelling of “the” and will be examined accordingly.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 recite the phrase “glyco chitosan.” While the term “chitosan” is well-known in the art, the phrase “glyco chitosan” does not appear to have been recognized in the art. In fact, the examiner’s search of the phrase “glyco chitosan” in the patent literature brought up only this application. Applicant does not appear to define or explain a definition of the phrase “glyco chitosan” in the instant specification. As such, it is unclear as to how the phrase “glyco” further modifies the term “chitosan.”

For the purposes of examination under prior art, the examiner will examine the instant claims as if the term “glyco chitosan”, as recited in the instant claims, as the same scope as the term “chitosan.” This is at least because the prefix “glyco-“ often refers to a sugar, and chitosan is a polysaccharide, meaning that it is a polymer of many sugar containing monomer units.
The examiner also notes that it is unclear to the examiner at this time as to whether amendment of the instant claims and specification to recite and disclose “glycol chitosan” instead of “glyco chitosan” would be new matter, or whether such a claim amendment would obviate a potential new matter rejection in view of the provisions of MPEP 2163.07(II) drawn to the correction of an obvious error.


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manivasagan et al. (Scientific Reports, 7:43593, DOI: 10.1038/srep43593, 2017, pages 1-14).
As an initial matter, the examiner notes that Manivasagan et al. (hereafter referred to as Manivasagan) was previously cited in the restriction requirement mailed on 10 December 2020 and on a PTO-892 added to the file record on that date.
Manivasagan is drawn to a chitosan-polypyrrole nanocomposite, as of Manivasagan, title and abstract, intended for use in photothermal therapy. Said nanocomposite has the following structure, as of Manivasagan, page 3, figure 1a, reproduced below.

    PNG
    media_image1.png
    259
    637
    media_image1.png
    Greyscale

As best understood by the examiner, the above-structure, as of the particle on the top right of the above-reproduced figure, is understood to show chitosan coating a polypyrrole nanoparticle. While the chitosan coating appears to be a partial coating rather than the full coating, as there appear to be spaces of polypyrrole left uncoated, this partial coating is understood to read on the required shell. See the section above entitled “Claim Interpretation.”

As to claim 4, Manivasagan teaches particles that are spherical in shape and range 26–94 nm in size with a mean value of 50.54 ± 2.56 nm, as of Manivasagan, page 1, abstract. This is within the claimed size range of 10-1500 nm.


Claim(s) 1-4 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satapathy et al. (Molecules, Vol. 23, 2018, pages 1-17).
Satapathy et al. (hereafter referred to as Satapathy) is drawn to a nanocomplex of polyethyleneimine (abbreviated as PEI) and polypyrrole in a thermosensitive hydrogel, as of Satapathy, page 1, title and abstract. That the polyethyleneimine coats the polypyrrole is evident from the color figure on page 3, figure 1, reproduced in part below.

    PNG
    media_image2.png
    138
    126
    media_image2.png
    Greyscale

As to claim 1, the above-reproduced figure teaches a polypyrrole core and a shell coating the core. This is evident from the color figure in which the polypyrrole core is shown in green and the PEI shell in red.

As to claim 4, Satapathy teaches a mean size of about 200 nm, as of Satapathy, page 4, section 2.3 and figure 2.
As to claim 15, Satapathy teaches a thermosensitive hydrogel made from gelatin comprising said PEI-polypyrrole particles, as of Satapathy, page 1, title and abstract. Gelatin is understood to read on the required additional polymer of claim 15.
As to claims 16-17, the above-reproduced figure teaches PEI (polyethyleneimine) as the shell.
As to claim 18, Satapathy teaches a mean size of about 200 nm, as of Satapathy, page 4, section 2.3 and figure 2.
As to claim 19, Satapathy teaches a thermosensitive hydrogel, as of Satapathy, page 1, title and abstract.
Note Regarding Reference Date: Satapathy was published on 24 May 2018. The instant application has an earliest possible effective filing date on 14 March 2019, which is the filing date of the foreign priority document upon which the instant application claims benefit. As such, Satapathy appears to have been published less than a year prior to the earliest possible effective filing date of the instant application. Therefore, Satapathy is prior art under AIA  35 U.S.C. 102(a)(1).
The examiner notes that there are individuals who are both authors of the Satapathy document and inventors of the instant application. Nevertheless, the examiner also takes the position that the exceptions under AIA  35 U.S.C. 102(b)(1)(A) 
 The examiner notes that MPEP 2153.01(a) states the following.

Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).

It is the examiner’s position that the grace period exception under AIA  35 U.S.C. 102(b)(1)(A) would not be applicable. This is because Satapathy publication appears to name authors who are not inventors of the instant application. These individuals appear to be Pei-Chun Wong, Po-Hsien Ho, and Ching-Li Tseng. 
In order to overcome this rejection based upon an exception under AIA  35 U.S.C. 102(b)(1)(A), applicant must:
(a) provide relevant evidence, e.g. as required by MPEP 717, MPEP 2155, and also discussed in MPEP 2153.01(a), last paragraph; and



Claim(s) 1-5 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108743971 A.
The examiner notes that CN 108743971 A has been written in Chinese. As such, the examiner has provided an English language translation as of Google Translate (https://patents.google.com/patent/CN108743971A/en?oq=CN+108743971+A accessed 19 February 2021). All page and paragraph citations will be to the English language translation, and the subject matter cited therein will be understood to have been presented in the original Chinese document.
CN 108743971 A (hereafter referred to as CN ‘971 A) teaches the following, as of claim 3, reproduced below.

PPy-PEI-PEG nano particle aqueous solutions are prepared, doxorubicin hydrochloride aqueous solution is added, after being protected from light stirring 5-20 min, Triethylamine is added and is stirred to react 12-36 h, the PPy-PEI-PEG/DOX nano particles for carrying medicine are obtained after centrifugal purificatio；Wherein, Ah The mass ratio of mycin and PPy-PEI-PEG are 1:5-25；The molar ratio of adriamycin and triethylamine is 1:5


Elsewhere in the document, CN ‘971 teaches amine stabilized polypyrrole, as of page 1, abstract. As such, as best understood by the examiner, the skilled artisan would have understood that in the example described by claims 1 and 3 of CN ‘971, the polypyrrole would have been the core and the amine, which may have been polyethyleneimine, would have surrounded the core.
As to claims 2-3, the polyethyleneimine of CN ’971 reads on the additional limitations of these claims.
As to claim 4, CN ‘971 appears to teach a particle size of 152.6 ± 5.6 nm, as of page 4, second paragraph.
As to claim 5, CN ‘971 teaches 200 mg of PEI and 25 µL of pyrrole. As best understood by the examiner, the density of pyrrole is 0.967 g/mL (and therefore 0.967 mg/µL). As such, 20 µL of pyrrole would appear to be about 19.34 mg of pyrrole. Assuming all of the pyrrole is polymerized to polypyrrole, a ratio of 200:19.34 of PEI to pyrrole is about a 100:9.67 ratio of PEI to pyrrole or a 1500:145 ratio of PEI to pyrrole. This appears to be in the claim scope.
As to claim 15, this claim requires a polypyrrole core, a PEI shell, and an additional polymer. CN ‘971 appears to teach this as of page 3, Embodiment 2, in which PEG (polyethylene glycol) is the additional polymer.

As to claim 18, CN ‘971 appears to teach a particle size of 152.6 ± 5.6 nm, as of page 4, second paragraph.
As to all of the claims rejected here, the examiner notes that CN ‘971 teaches additional ingredients such as doxorubicin, which are not recited by the instant claims. Nevertheless, CN ‘971 still anticipates the rejected claims because CN ‘971 teaches all of the required ingredients and recites the transitional phrase “comprising.” The transitional phrase “comprising” is open-ended and does not exclude additional unrecited elements or method steps. See MPEP 2111.03(I).
Note Regarding Reference Date: CN ‘971 was published in Chinese on 6 November 2018. The instant application has an earliest possible effective filing date on 14 March 2019, which is the filing date of the foreign priority document upon which the instant application claims benefit. As such, CN ‘971 appears to have been published less than a year prior to the earliest possible effective filing date of the instant application. Therefore, CN ‘971 is prior art under AIA  35 U.S.C. 102(a)(1). There does not appear to be evidence available to the examiner that the exceptions under AIA  35 U.S.C. 102(b)(1)(A) or 102(b)(1)(B) would have been applicable; as such, a rejection over CN ‘971 has been set forth.



Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manivasagan et al. (Scientific Reports, 7:43593, DOI: 10.1038/srep43593, 2017, pages 1-14).
Manivasagan et al. (hereafter referred to as Manivasagan) is drawn to a chitosan-polypyrrole nanocomposite, as of Manivasagan, title and abstract, intended for use in photothermal therapy. Said nanocomposite has the following structure, as of Manivasagan, page 3, figure 1a, reproduced below.

    PNG
    media_image1.png
    259
    637
    media_image1.png
    Greyscale

As best understood by the examiner, the above-structure, as of the particle on the top right of the above-reproduced figure, is understood to show chitosan coating a polypyrrole nanoparticle. While the chitosan coating appears to be a partial coating rather than the full coating, as there appear to be spaces of polypyrrole left uncoated, this partial coating is understood to read on the required shell. See the section above entitled “Claim Interpretation.”
As to claim 1, for the purposes of this rejection, the examiner assumes, purely en arguendo and with regard to this ground of this rejection only, that Manivasagan teaches all of the required elements, but not in the same embodiment. As such, the prior art is not anticipatory insofar as these combinations must be selected from various KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
As to claim 2, the chitosan shell of Manivasagan is understood to read on the additional limitations of this claim. See the rejection above under 35 U.S.C. 112(b).
As to claim 4, Manivasagan teaches particles that are spherical in shape and range 26–94 nm in size with a mean value of 50.54 ± 2.56 nm, as of Manivasagan, page 1, abstract. This is within the claimed size range of 10-1500 nm.
As to claim 5, Manivasagan teaches 0.15 g of chitosan to 100 µl of pyrrole (which is polymerized to form polypyrrole), as of Manivasagan, page 10, last paragraph. As best understood by the examiner, the density of pyrrole is 0.967 g/mL (and therefore 0.967 mg/µL). As such, Manivasagan is understood to teach 96.7 mg of pyrrole and 150 mg of chitosan. Assuming that all of the pyrrole is polymerized to polypyrrole and all of the chitosan and polpyrrole are used, this is a ratio of chitosan (shell) to polypyrrole (core) of 150:96.7, which is equivalent to about 100:64.4 shell to core or 1500:967 shell to core. As best understood by the examiner, this ratio of shell material to core material .


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manivasagan et al. (Scientific Reports, 7:43593, DOI: 10.1038/srep43593, 2017, pages 1-14) in view of Wang et al. (Angewandte Chemie International Edition, Vol. 122, 2010, pages 3865-3869).
Manivasagan is drawn to a chitosan coated polypyrrole nanoparticle. See the rejections above over Manivasagan by itself. Manivasagan teaches that the nanoparticle is used for photothermal therapy of cancer, as of Manivasagan, title and abstract.

Wang et al. (hereafter referred to as Wang) is drawn to gold nanoparticles for the treatment of cancer, as of Wang, page 3865, title. Said gold nanoparticles are used for photothermal treatment of cancer, as of Wang, page 3865, left column. Said gold nanoparticles comprise polyethylene imine, as of Wang, page 3866, figure 1, reproduced below.

    PNG
    media_image3.png
    557
    1032
    media_image3.png
    Greyscale

This polyethylene imine is abbreviated PEI, as of the above-reproduced figure, and appears to coat the gold nanoparticles, as of the above-reproduced figure.
Wang does not teach polypyrrole.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the polyethyleneimine of Wang in place of the chitosan of Manivasagan to have coated the polypyrrole of Manivasagan. Manivasagan is drawn to a nanoparticle coated with chitosan to be used in photothermal therapy of cancer. The nanoparticle of Wang is also drawn to the use in photothermal therapy for cancer, and is coated with 
As to claims 2-3, the polyethyleneimine of Wang would have read on the additional requirements of these claims.


Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manivasagan et al. (Scientific Reports, 7:43593, DOI: 10.1038/srep43593, 2017, pages 1-14) in view of Zhang et al. (International Journal of Pharmaceutics, Vol. 497, 2016, pages 210-221).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manivasagan et al. (Scientific Reports, 7:43593, DOI: 10.1038/srep43593, 2017, pages 1-14) in view of Wang et al. (Angewandte Chemie International Edition, Vol. 122, 2010, pages 3865-3869), the combination further in view of Zhang et al. (International Journal of Pharmaceutics, Vol. 497, 2016, pages 210-221).
Manivasgan is drawn to a polypyrrole nanoparticle coated with chitosan for photothermal treatment of cancer. Wang suggests coating a nanoparticle for 
None of the above references teach a polymer that is a thermosensitive hydrogel.
Zhang et al. (hereafter referred to as Zhang) is drawn to a hydrogel incorporating gold nanorods as well as paclitaxel for treatment of cancer by both photothermal and chemotherapeutic means, as of Zhang, page 210, title and abstract. The composition of Zhang has the following structure, as of Zhang, page 211, figure 1, reproduced below.

    PNG
    media_image4.png
    516
    786
    media_image4.png
    Greyscale

Zhang teaches a thermosensitive hydrogel, as of Zhang, page 210, abstract; the Poly(F127) in the above-reproduced figure is understood by the examiner to form said thermosensitive hydrogel. Zhang teaches photothermal ablation, as of Zhang, page 210, abstract.
Zhang does not teach polypyrrole.

As to claim 15, Manivasagan teaches the core made from polypyrrole and the chitosan shell that coats said core. Zhang teaches the additional polymer, which is that known as Poly(F127) in the above reproduced figure and is actually a copolymer of ethylene oxide and propylene oxide, as of Zhang, page 212, right column, section 2.6.
As to claim 16, Manivasagan teaches a chitosan coating for the polypyrrole. Wang also teaches polyethyleneimine (PEI).
As to claim 17, Wang teaches polyethyleneimine (PEI). See the above rejection over Manivasagan in view of Wang by themselves.

As to claim 19, Zhang teaches a thermosensitive hydrogel, as of Zhang, page 210, abstract.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manivasagan et al. (Scientific Reports, 7:43593, DOI: 10.1038/srep43593, 2017, pages 1-14) in view of Zhang et al. (International Journal of Pharmaceutics, Vol. 497, 2016, pages 210-221), the combination further in view of Yu et al. (US 2016/0000890 A1).
Manivasagan is drawn to a polypyrrole containing nanoparticle for photothermal treatment of cancer. Zhang is drawn to a thermosensitive hydrogel used for delivery of particles for photothermal treatment of cancer. See the above rejection over Manivasagan in view of Zhang by themselves.
Neither Manivasagan nor Zhang teach a binder.
Yu et al. (hereafter referred to as Yu) is drawn to a thermosensitive hydrogel, as of Yu, title and abstract. Said hydrogel may comprise a binder, as of Yu, paragraphs 0043, 0044, and 0046. Binders may be used along with other well-known excipients for pharmaceutical dosage forms, as of paragraph 0043 of Yu.
Yu does not teach a polypyrrole nanoparticle.



Additional Cited Prior Art Reference
As an additional relevant prior art reference, the examiner cites Chen et al. (US 2015/0051534 A1). Chen et al. (hereafter referred to as Chen) is drawn to magnetic nanoparticles for photothermal therapy, as of Chen, title and abstract. Although Chen is primarily drawn to magnetic nanoparticles, Chen also teaches polypyrrole nanoparticles, as of paragraph 0059. Chen teaches various coatings including chitosan as of paragraph 0020 of Chen.
Also as relevant, the examiner cites Zha et al. (Advanced Materials, Vol. 25, 2013, pages 777-782), drawn to polypyrrole nanoparticles for photothermal ablation of cancer cells.



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612